Proskauer, J.
(dissenting). I agree with the majority of the court in holding that no cause of action was established, on grounds other than that the transaction complained of was a transfer with intent to hinder, delay and defraud creditors. I dissent from the *602view that this cause of action was not proved. Assuming that the proof justifies the conclusion reached by the majority of the court that Rowntree was the real owner of the business conducted under the name of Scott Norris & Company, it remains true that as to creditors of that business the legal title to the assets of the business was in Norris. The business was conducted in his name and with his consent. The certificate filed in the county clerk’s office named him as the sole owner of the business. While as between him and Rowntree he may have been a dummy, none the less payments received from customers by checks to the order of Scott Norris & Company were payments to him and the legal title to these payments vested in him.
The transfers, effected by depositing a large number of small customers’ checks in the defendant to the credit of Peabody & Adams, were made with intent to hinder, delay and defraud creditors. The business was insolvent; it was meeting demands of the creditors with the trick of sending them unsigned checks and upon their remonstrance they were put off with the excuse that the records were destroyed. The transferee, Peabody & Adams, was evidently a dummy corporation formed by Rowntree and his family and intended as a mere channel through which Rowntree could appropriate these moneys. It is unquestionable that Rowntree, acting with Norris’ authority as manager of the business, intended to place these moneys beyond the reach of creditors.
The bank which received these checks and collected them was a transferee which must respond. By the provisions of the Bankruptcy Act, any transfer with intent to hinder, delay or defraud creditors made within four months before bankruptcy is void, unless the transferee shall prove his own good faith and his giving of a present fair consideration therefor. (4 Remington Bankruptcy [3d ed.], § 1931.) The transferee may be answerable even though he did not participate in the intent to hinder, delay or defraud, unless he acted in good faith and gave a present fair consideration. This defendant is liable, therefore, unless its conduct in crediting these moneys to Peabody & Adams and thereafter paying out to Peabody & Adams constituted present consideration given in good faith. There are circumstances which negative the defendant’s claim of good faith. The deposits were opened with a number of small checks drawn by customers to the order of Scott Norris & Company, indorsed by the apparent manager of Scott Norris & Company, without being passed through the bank account of Scott Norris & Company. This should have given and did give the defendant pause. It is certainly most unusual for any honest business enterprise to permit its manager *603thus to transfer directly checks received from customers. I do not here invoke the doctrine that the bank was chargeable by reason of any excess of authority on the part of the manager. I assume that the manager had complete authority from Norris to make the diversion; It is the fact of diversion in such highly unusual form that should have aroused suspicion. To this must be added the circumstance that the bank was fully aware that Peabody & Adams was a corporation controlled by Rowntree and his brothers. Thus not only was the form of the deposits to the credit of Peabody & Adams unusual, but there was disclosed to the defendant that Rowntree and his intimates were the beneficiaries of this form of transfer. As the president of the bank testified, he knew that Scott Norris & Company were making payment of a large amount to Peabody & Adams, that Rowntree was effectuating the payments and that they were going “ to himself or a corporation which he organized or on which he could draw,” and he admits that these circumstances excited his suspicion about this account. Yet he made no inquiry as to why Scott Norris & Company were diverting these moneys in this unusual manner. He knew that Scott Norris & Company was engaged in active business and had creditors and customers and that these moneys which he was receiving for the credit of Peabody & Adams were coming in from customers. He was told by his representat ve, whom he sent to inquire, that the cashier of the Continental Bank, where Scott Norris & Company had an account, thought that they were bucketing and that Rowntree was the manager. He knew, therefore, that he was dealing with people devoid of business integrity. The defendant cannot under these circumstances assert that it acted in good faith in abetting this scheme to defraud the creditors. It was put upon notice that the operators of this bucket shop were stripping it bare of assets. While inquiry might have disclosed that Rowntree was the real owner of the business, it would also have disclosed, if properly pressed, that ■'"here were unsatisfied creditors demanding payment and that the ordinary trade information services were issuing warnings against dealing with the transferror.
Nor can the defendant escape upon the theory that it was a mere conduit. It indorsed these checks and thus facilitated their collection,' and with the knowledge and notice above described paid the moneys over to Rowntree and his brothers posing as Peabody & Adams. In the cases relied on by defendant the fraudulent grantee relieved himself of liability under circumstances that fell short of making him a party to a conspiracy to defraud by returning the money to the grantor. (Armstrong v. Amer. *604Exchange Nat. Bank, 133 U. S. 433, 466; 2 Moore Fraudulent Conveyances, 681; Cramer v. Blood, 57 Barb. 155, 671; affd., 48 N. Y. 684; Greason v. Holcomb, 131 App. Div. 868; affd., 196 N. Y. 571.)
This case is distinguished from Wilds v. Williston (128 Misc. 654), relied on by the appellant, on these grounds among others: Williston & Company did not know that they were receiving moneys beneficially owned by Scott Norris & Company, but believed that they were dealing with Rowntree; they did not receive the payments in any unusual form calculated to arouse suspicion; the indebtedness there was honestly incurred before notice; there was never any notice that indicated any intent to transfer the money beyond the reach of creditors; there was merely the payment of money for ordinary trading on margin accounts; and finally, immediately upon the first notice of business misconduct on the part of Rowntree, Williston & Company closed the account, and still in ignorance of the relations between Rowntree and Norris paid the money back to Rowntree, from whom they had received it and to whom they were legally obligated to pay it.
For these reasons I believe the judgment should be affirmed, with costs.
Merrell, J., concurs.
Judgment reversed, with costs, and the complaint dismissed, with costs. Settle order on notice.